            Case 3:20-cv-08150-JJT Document 19 Filed 09/21/20 Page 1 of 15




      Penny L. Koepke
 1    pkoepke@hoalaw.biz
      Maxwell & Morgan, P.C.
 2    4854 E. Baseline Road, Suite 104
      Mesa, Arizona 85206
 3    Telephone (480) 833-1001
 4    [Additional counsel appearing on signature page]
 5
      Attorneys for Plaintiff and the Class
 6
                          IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
  8
1.     Brenda Whittaker, individually and on
  9    behalf of all others similarly situated,
10                                                     Case No. 3:20-cv-08150-PCT-JJT
2.                          Plaintiff,
11
3.     v.                                                  PLAINTIFF’S RESPONSE IN
12                                                         OPPOSITION TO DEFENDANT
4.
13     WinRed Technical Services, LLC, a                   NATIONAL REPUBLICAN
       Delaware limited liability company, and             SENATORIAL COMMITTEE’S
14     National Republican Senatorial                      MOTION TO DISMISS OR STAY
       Committee, a District of Columbia non-
15
       profit organization,
16
                            Defendants.
17
5.                                                6.
18    I.     INTRODUCTION
19           This case challenges Defendant National Republican Senatorial Committee’s
20    (“Defendant” or “NRSC”) serial violations of the Telephone Consumer Protection Act
21    (“TCPA”). Specifically, NRSC bombards consumers’ cell phones with unsolicited,
22    autodialed text messages without obtaining prior express consent. Yet rather than answer
23    the Complaint—let alone accept responsibility—NRSC instead asks the Court to dismiss
24    Plaintiff’s claims against it or, in the alternative, stay this matter pending the Supreme
25    Court’s ruling in Facebook Inc. v. Duguid, No. 19-511 (U.S. July 9, 2020), a case
26    concerning the definition of an automated telephone dialing system (“ATDS”).
27
28
                                                       1
           Case 3:20-cv-08150-JJT Document 19 Filed 09/21/20 Page 2 of 15




 1   Defendant’s arguments to dismiss fail, and a stay pending resolution of the Duguid case is
 2   neither supported nor supportable. As such, and as explained further below, the Court
 3   should deny NRSC’s motion in its entirety.
 4          Defendant’s argument for dismissal is based on the erroneous belief that, because
 5   the Supreme Court in AAPC found the TCPA’s government-debt exception to be
 6   unconstitutional, the entire autodialer ban was rendered unconstitutional, and no
 7   telemarketers can be held liable for violating the TCPA from the date the exception was
 8   enacted in 2015 until the date the Supreme Court severed the exception in 2020. The
 9   argument is specious, and NRSC can only make it by ignoring the Supreme Court’s
10   thorough analysis of severability within the AAPC decision itself. As agreed by the
11   majority of the Supreme Court, the government-debt exception—an unconstitutional
12   amendment made decades after the TCPA was enacted—did not otherwise invalidate the
13   TCPA’s broader prohibition on robocalls. NRSC’s unsolicited, autodialed telemarketing
14   conduct, as alleged by Plaintiff, has been plainly proscribed for almost thirty years.
15          Defendant’s alternative motion to stay is similarly meritless. NRSC’s assessment of
16   the Duguid case is flawed because, regardless of the definition of ATDS that the Supreme
17   Court may ultimately settle on, the true nature the dialing equipment that was used to send
18   messages to Plaintiff and the class must be learned through discovery. The Landis factors
19   for granting a stay do not favor NRSC’s request, and Plaintiff would suffer prejudice if
20   discovery were delayed. Accordingly, the Court should deny Defendant’s Motion to
21   Dismiss or Stay in its entirety.
22   II.    SUMMARY OF THE CLAIMS
23          Whittaker alleges that NRSC violated the TCPA by sending unsolicited, autodialed
24   text messages to her cellphone and to the cellphones of numerous other consumers, none
25   of whom gave prior express consent to receive such texts. (See Compl., dkt. 1 at ¶¶ 9–10,
26   36.) As will be proven at the appropriate time following classwide discovery, Plaintiff
27
28
                                                   2
            Case 3:20-cv-08150-JJT Document 19 Filed 09/21/20 Page 3 of 15




 1   seeks to certify a class action on behalf of all consumers who, like Plaintiff, received
 2   repeated unsolicited, autodialed text messages from Defendant. (Id. ¶ 27.) To redress
 3   NRSC’s unlawful telemarketing conduct, Plaintiff seeks statutory damages for herself and
 4   the class, as well as injunctive relief requiring Defendant to cease its unauthorized
 5   autodialed text messaging activity. (Id. ¶ 26.)
 6   III.    ARGUMENT
 7           A.     Defendant’s Motion To Dismiss Relies Upon Mischaracterization Of
 8                  The Supreme Court’s AAPC Decision.
 9           To hear NRSC tell it, the Supreme Court’s ruling in AAPC supposedly rendered the
10   TCPA’s entire autodialer ban unconstitutional, and NRSC “cannot be held liable for
11   violating an unconstitutional law.” (Mot. to Dismiss, Dkt. 13 at 6.) Of course,
12   telemarketers like Defendant would appreciate being relieved of all liability for unlawful
13   texts and calls made over the last five years. The problem with this argument is that it
14   completely ignores the AAPC’s decision and reasoning. That is, Justice Kavanaugh, in a
15   portion of the AAPC opinion joined by six other Justices, pointedly determined that the
16   offending exemption was severable from the TCPA’s autodialer ban. The government-
17   debt exception—not the autodialer ban itself—was found to be unconstitutional, and the
18   2015 amendment that added this exemption was effectively void when enacted. In other
19   words, the severing of the government-debt exception as unconstitutional has no effect on
20   the validity of the rest of the statute as it has stood since 1991. Hence, contrary to NRSC’s
21   hopeful assertions, the Supreme Court did not invalidate the entire TCPA and
22   retroactively exempt all unlawful calls over the last five years. NRSC’s motion to dismiss
23   lacks merit.
24           On July 6, 2020, the Supreme Court issued its opinion in Barr v. Am. Ass’n of
25   Political Consultants, Inc., 140 S. Ct. 2335 (2020) [hereafter “AAPC”]. The case involved
26   a constitutional challenge to the TCPA’s government-debt exemption, which had been
27
28
                                                   3
          Case 3:20-cv-08150-JJT Document 19 Filed 09/21/20 Page 4 of 15




 1   enacted in 2015 to permit the use of unsolicited, autodialed calls to cell phones when
 2   attempting to collect on a government-backed debt. Id. at 2344–45. Justice Kavanaugh
 3   authored the judgment of the Court. Id. at 2343. On the issue of constitutionality, six
 4   Justices agreed that the government-debt exception was a content-based rule that
 5   “impermissibly favored debt-collection speech over political and other speech, in violation
 6   of the First Amendment.” Id.
 7          The Supreme Court then turned to the question of the proper remedy—specifically,
 8   whether to invalidate the entire robocall restriction as enacted in 1991 or to sever and
 9   invalidate only the government-debt exemption as added by amendment in 2015. Id. at
10   2348. Seven Justices concluded that the traditional remedy of severance was appropriate.
11   Id. at 2343. Justice Kavanaugh explained that the Supreme Court has developed a “strong
12   presumption of severability” that has been “firmly established since Marbury v. Madison,”
13   such that one unconstitutional section of a statute may be invalidated while the remaining
14   statute may be given full effect. Id. at 2350–51. As a result, Justice Kavanaugh reasoned
15   that severance of the government-debt exception was doubly supported because: (1) since
16   1934, the Communications Act has contained an express severability clause applicable to
17   the chapter that houses the TCPA; and (2) even in the absence of a severability clause, the
18   Court’s presumption of severability would apply. Id. at 2352–53.
19          As to the effect of the amendment on the enforceability of the remainder of the
20   statute, Justice Kavanaugh pointed out that “the remainder of the law is capable of
21   functioning independently and thus would be fully operative”—indeed, it had been fully
22   operative for more than twenty years before the offending exemption was added. Id. at
23   2353. The Supreme Court’s historical treatment hints at the fact that the statute is
24   enforceable notwithstanding an unconstitutional amendment:
25          The Court has long applied severability principles in cases like this one,
26          where Congress added an unconstitutional amendment to a prior law. In
27
28
                                                   4
          Case 3:20-cv-08150-JJT Document 19 Filed 09/21/20 Page 5 of 15




 1          those cases, the Court has treated the original, pre-amendment statute as the
 2          “valid expression of the legislative intent.” Frost v. Corporation Comm'n
 3          of Okla., 278 U.S. 515, 526–527, 49 S.Ct. 235, 73 L.Ed. 483 (1929). The
 4          Court has severed the “exception introduced by amendment,” so that “the
 5          original law stands without the amendatory exception.” Truax v. Corrigan,
 6          257 U.S. 312, 342, 42 S.Ct. 124, 66 L.Ed. 254 (1921).
 7          ...
 8          Echoing Marbury, the Court in Frost explained that an unconstitutional
 9          statutory amendment “is a nullity” and “void” when enacted, and for that
10          reason has no effect on the original statute. 278 U.S., at 526–527, 49 S.Ct.
11          235.
12   Id. Consequently, Justice Kavanaugh reasoned that, while no one should be held liable for
13   making government-debt calls during the five-year period of the exemption’s effect, the
14   Supreme Court’s decision “does not negate the liability of parties who made robocalls
15   covered by the robocall restriction.” Id. at 2355, n. 12.
16          Despite the Supreme Court’s analysis, Defendant seeks to use the invalidated
17   exemption as a means to escape liability for any unlawful robocalls that it made in the last
18   five years. (Dkt. 13 at 6.) In support, NRSC cites to “longstanding precedent”—in
19   essence, one case—that supposedly compels dismissal of Plaintiff’s claim. (Id. at 6, 9.)
20   The case in question is Grayned v. City of Rockford, 408 U.S. 104 (1972).1 In Grayned,
21   the Supreme Court briefly considered and found that a Rockford, Illinois anti-picketing
22   ordinance was unconstitutional because it exempted picketing for labor disputes. Id. at
23   107. The Supreme Court noted in a footnote that it had to consider the facial
24   constitutionality of the ordinance at the time of the plaintiff’s arrest. Id. at 107 n.2.
25
     1
26    Defendant also cites to Morales-Santana for support, but only for the fact that Grayned
     was cited positively in a footnote. (See Dkt. 13 at 3, 7, 8) (citing Sessions v. Morales-
27   Santana, 137 S. Ct. 1678, 1699 n.24 (2017)).
28
                                                     5
          Case 3:20-cv-08150-JJT Document 19 Filed 09/21/20 Page 6 of 15




 1          Defendant describes Grayned as “materially indistinguishable from this case,” but
 2   NRSC’s assessment is wildly off. First, Grayned concerned a plaintiff who was arrested
 3   and convicted pursuant to an unconstitutional law. Grayned, 408 U.S. at 105–07. This is a
 4   civil matter, and, according to the Supreme Court’s recent and thorough analysis in AAPC,
 5   the TCPA and its robocall prohibition are not unconstitutional. See AAPC, 140 S. Ct. at
 6   2352–53. Second, the law in Grayned was not rendered unconstitutional by amendment—
 7   it was, as enacted, unconstitutional, and the subsequent amendment to remove the
 8   offending language did not change its initial unconstitutionality. Grayned, 408 U.S. at
 9   107, n.2. By contrast, the TCPA was functional and entirely constitutional for more than
10   twenty years before a subsequent, unconstitutional amendment was made that was “a
11   nullity and void when enacted, and for that reason [had] no effect on the original statute.”
12   AAPC, 140 S. Ct. at 2353 (quotations omitted). Finally, the issue of severability was not
13   even mentioned in Grayned. That the Rockford ordinance was revised after Grayned’s
14   conviction is irrelevant; the case provides no analysis of the remedy applied by the
15   Supreme Court in AAPC, and it is simply not on point for the question of the TCPA’s
16   enforceability. Instead, the AAPC decision includes a thorough, precedential examination
17   of severability and its effect on the remaining statute. AAPC, 140 S. Ct. at 2348–56.
18   Defendant has no basis to support its attempt to relieve itself of all liability.
19          As part of its argument, NRSC self-servingly attempts to dissect the Supreme
20   Court’s footnote regarding retroactivity. In one paragraph, NRSC cites favorably to
21   Justice Kavanaugh’s acknowledgement that parties should not be penalized for making
22   government-debt calls while the exemption was in place. (Dkt. 13 at 9.) In the next
23   paragraph, NRSC rejects the remainder of the footnote, referring to the “other side of the
24   ledger” as “unreasoned dicta” that is unpersuasive. (Id.) (citing AAPC, 140 S. Ct. at 2355,
25   n.12). By Defendant’s reasoning, either everyone (including government debt collectors)
26   may be held to account for unlawful calls made since 2015 or no one can. This flawed
27
28
                                                     6
          Case 3:20-cv-08150-JJT Document 19 Filed 09/21/20 Page 7 of 15




 1   logic oversimplifies the retroactivity analysis and the difference in conduct between a
 2   telemarketer like NRSC and one who sought to collect on a government debt.
 3          In general, retroactivity is implicated when a new statutory provision attaches new
 4   legal consequences to events that occurred before its enactment. Hand v. ARB KC, LLC,
 5   Case No. 4:19-cv-00108-NKL, 2019 WL 6497432, at *15 n.9 (W.D. Mo. Dec. 3, 2019)
 6   (quoting Landgraf v. USI Film Prod., 511 U.S. 244, 269 (1994)). Here, because the
 7   government-debt exemption deemed such calls lawful for the last five years, the Supreme
 8   Court would have to retroactively outlaw activity that was performed under color of and in
 9   accordance with the law—this is why government-debt callers will not be penalized for
10   robocalls that were previously excused from liability. On the other hand, for callers like
11   NRSC, the placing of autodialed calls to consumers without consent has been unlawful for
12   almost thirty years. The conduct alleged by Plaintiff in her Complaint was unlawful in
13   1991, it was unlawful after the amendment in 2015, and it remains unlawful now. Because
14   “[s]everance of the government-debt collection provision does not attach ‘new legal
15   consequences’ to Defendants’ alleged activity,” Hand, 2019 WL 6497432, at *15 n.9,
16   NRSC cannot use the unconstitutionality of a severable, subsequent amendment to the
17   TCPA as a means of evading the consequences of its actions.
18          As the Supreme Court noted, the TCPA’s autodialer restriction “proscribes tens of
19   millions of would-be robocalls that would otherwise occur every day.” AAPC, 140 S. Ct.
20   at 2348 (emphasis in original). If NRSC’s position were accepted, all automated
21   telemarketing over the last five years would be shielded from liability. This remedial
22   approach was encouraged by Justice Gorsuch, who urged a decision that would provide
23   injunctive relief to anyone who sought reprieve from liability for unlawful robocalls. But
24   Justice Kavanaugh, in the portion of his opinion joined by six other Justices, roundly
25   rejected this remedy:
26          Justice Gorsuch’s approach to this case would not solve the problem of
27
28
                                                   7
          Case 3:20-cv-08150-JJT Document 19 Filed 09/21/20 Page 8 of 15




 1         harming strangers to this suit; it would just create a different and much bigger
 2         problem. His proposed remedy of injunctive relief, plus stare decisis, would
 3         in effect allow all robocalls to cell phones—notwithstanding Congress's
 4         decisive choice to prohibit most robocalls to cell phones. That is not a
 5         judicially modest approach but is more of a wolf in sheep’s clothing. That
 6         approach would disrespect the democratic process, through which the
 7         people’s representatives have made crystal clear that robocalls must be
 8         restricted. Justice Gorsuch’s remedy would end up harming a different and
 9         far larger set of strangers to this suit—the tens of millions of consumers who
10         would be bombarded every day with nonstop robocalls notwithstanding
11         Congress’s clear prohibition of those robocalls.
12   Id. at 2356. NRSC is seeking the same blanket immunity that the Supreme Court refused
13   to extend to AAPC. This Court should refuse to grant it.
14         Though the government-debt exception was unconstitutional, it was severable from
15   the TCPA and had no effect on the constitutionality of the autodialer ban. Accordingly,
16   Defendant may be held to account for any unlawful, autodialed telemarketing that it
17   conducted from 2016 to the present. NRSC’s motion to dismiss should be denied.
18         B.     NRSC’s Alternative Request To Stay Is Inappropriate Because A
19                Ruling In Duguid Would Not Be “Dispositive” Of Plaintiff’s Claim.
20         As an alternative to dismissal, NRSC asks the Court to stay this case pending the
21   Supreme Court’s review of Duguid v. Facebook, Inc., 926 F.3d 1146 (9th Cir. 2019).
22   (Dkt. 13 at 9–13.) By Defendant’s estimation, these proceedings would be delayed for up
23   to ten months. (Id. at 11.) The Supreme Court’s ruling could theoretically change the
24   definition of an ATDS, but it will not affect the foundation of Plaintiff’s claim—no matter
25   what is decided, this case will require discovery regarding the dialing technology used by
26   NRSC, and Defendant cannot credibly demand delay of that discovery. Likewise, a stay is
27
28
                                                  8
          Case 3:20-cv-08150-JJT Document 19 Filed 09/21/20 Page 9 of 15




 1   unsupported by the Landis factors—a ten-month delay would not support judicial
 2   efficiency and instead would prejudice Plaintiff’s ability to obtain evidence. NRSC’s
 3   alternative request to stay should be rejected, and the Court should permit this matter to
 4   proceed to discovery.
 5          As NRSC outlines in its motion, at issue in Duguid is the definition of an ATDS.
 6   Following dismissal of Duguid’s complaint for failing to adequately allege the use of an
 7   ATDS, the Ninth Circuit reversed and held that an ATDS could be found where the
 8   dialing technology is capable of storing numbers to be called and dialing such numbers
 9   automatically. Duguid, 926 F.3d at 1149–51. The Court rejected the notion that an ATDS
10   must use a random or sequential number generator to store numbers. Id. The U.S.
11   Supreme Court granted certiorari on July 9, 2020, for review of the following issue:
12          Whether the definition of ATDS in the TCPA encompasses any device that
13          can ‘store’ and ‘automatically dial’ telephone numbers, even if the device
14          does not ‘us[e] a random or sequential number generator.’
15   See Petitioner’s Brief in Facebook, Inc. v. Duguid, et al., Case No. 19-511, 2019 WL
16   5390116, at *ii (S. Ct. Oct. 17, 2019).
17          The Supreme Court will ultimately consider whether a dialer that does not use a
18   “random or sequential number generator” may be considered an ATDS. While a decision
19   in either direction could certainly impact TCPA litigation and the legal definition of an
20   autodialer, it will not dispose of Plaintiff’s claims or the requirement to demonstrate the
21   use of an ATDS. Here, Plaintiff alleged in her complaint that Defendants used an ATDS,
22   including “a random or sequential number generator.” (Dkt. 1 at ¶ 37.) Thus, if the Court
23   answers its question affirmatively, Plaintiff will no longer need evidence of a number
24   generator to prove that Defendant used an ATDS. But regardless of the ruling in Duguid,
25   Plaintiff must, through discovery, obtain evidence of the dialer that was actually used to
26   send the text messages to herself and the class members—such evidence is in Defendant’s
27
28
                                                   9
         Case 3:20-cv-08150-JJT Document 19 Filed 09/21/20 Page 10 of 15




 1   possession, and it will be required no matter what the Supreme Court decides. NRSC is
 2   seeking a stay that will only delay necessary and inevitable discovery. Indeed, considering
 3   a similar motion to stay in another TCPA case brought by Plaintiff, this Court reasoned
 4   that “regardless of the results in Facebook [v. Duguid]…[the defendant] will be required
 5   to engage in discovery.” Whittaker v. All Reverse Mortgage Inc., No. CV-20-08016-PCT-
 6   DLR, dkt. 26 at 2 (D. Ariz. July 17, 2020) (attached hereto as “Exhibit A”). The court
 7   denied the motion to stay because “discovery issues are not likely to be mooted and
 8   resources are not likely to be spared” by awaiting Duguid’s outcome to begin discovery
 9   that is necessary regardless. Id. The same is true in this case.
10          Nevertheless, NRSC claims that the requested stay is supported by the factors set
11   forth in Lockyer—(1) the possible damage that may result from granting a stay; (2) the
12   hardship or inequity that a party may suffer by going forward; and (3) “the orderly course
13   of justice measured in terms of the simplifying or complicating of issues, proof, and
14   questions of law which could be expected to result from a stay,” commonly referred to as
15   judicial economy. Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005) (quoting
16   CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962)). These factors are rooted in the
17   Supreme Court’s acknowledgement in Landis that courts have inherent power to control
18   their own dockets, including the power to stay. Id. at 1109; Landis v. N. Am. Co., 299 U.S.
19   248, 254 (1936). Any party seeking a stay “must make out a clear case of hardship or
20   inequity in being required to go forward, if there is even a fair possibility that the stay for
21   which he prays will work damage to someone else.” Id. at 255. Though Defendant has
22   identified the correct standard, its analysis is flawed—none of the factors favor a stay.
23          Possible damage of granting stay
24          First, NRSC asserts that a stay poses no risk of harm to Plaintiff because she “seeks
25   statutory damages for past conduct.” (Dkt. 13, at 11.) Of course, and as Defendant
26   mentions in passing, Whittaker also seeks injunctive relief in her Complaint, which is
27
28
                                                    10
         Case 3:20-cv-08150-JJT Document 19 Filed 09/21/20 Page 11 of 15




 1   necessary to prevent NRSC from continuing its unlawful telemarketing practices. (Dkt. 1
 2   at 11 (seeking “[a]n injunction requiring Defendant to cease all unsolicited autodialed text
 3   messaging activities”); see also id. at ¶ 26.) NRSC claims that the injunctive relief sought
 4   is not enough—that supposedly Plaintiff won’t suffer any harm because she does not seek
 5   a preliminary injunction to prevent “irreparable damage and a miscarriage of justice.”
 6   (Dkt. 13 at 11.) But this Landis factor broadly considers “possible damage” and potential
 7   prejudice to the case; the heightened standard required to support a preliminary injunction
 8   is not necessary to this analysis. Here, every month that this matter is delayed is another
 9   month for Defendant to continue its automated telemarketing campaign unchecked and
10   exacerbate the harms at issue in the case. Though this may not represent “irreparable
11   damage” to support a preliminary injunction (which Plaintiff does not seek), it does
12   represent further damage that may be done to Plaintiff and the class members if the case is
13   stayed.
14          In addition to potential harms associated with continued telemarketing, Plaintiff’s
15   ability to pursue this action would be harmed by a stay. Generally, a delay that results
16   from a stay can harm Plaintiffs because it threatens the availability of evidence. Blue
17   Cross & Blue Shield of Ala. v. Unity Outpatient Surgery Ctr., Inc., 490 F.3d 718, 724 (9th
18   Cir. 2007) (recognizing that “[d]elay inherently increases the risk that witnesses’
19   memories will fade and evidence will become stale”). Because the case is in its early
20   stages, Defendant is effectively asking to stay all discovery for nearly a year. If Plaintiff is
21   unable to issue discovery or subpoenas to secure evidence possessed by Defendant and its
22   agents, she will be prejudiced in her ability to support her claims for relief.
23          In short, Plaintiff will likely suffer harm if the case is stayed because she would be
24   unable to even discover evidence material to her claims for ten months, during which time
25   Defendant could continue its unlawful practices. This factor weighs against a stay.
26          Hardship in proceeding
27
28
                                                   11
         Case 3:20-cv-08150-JJT Document 19 Filed 09/21/20 Page 12 of 15




 1          Second, NRSC’s prediction that it would suffer “substantial hardship” and an
 2   “extraordinary waste of time and money” in the absence of a stay is rooted in its erroneous
 3   assessment of the Duguid case and of Plaintiff’s claims. (See Dkt. 13 at 12.) Defendant
 4   insists that the Duguid case would “resolve a dispositive issue” in this case, claiming that
 5   Plaintiff would be “precluded” from pursuing this action if the Supreme Court overturns
 6   the Ninth Circuit’s decision. (Id.) This is simply not true. As explained above, Plaintiff has
 7   alleged the use of “a random or sequential number generator.” (Dkt. 1 at ¶ 37.) If the
 8   Supreme Court upholds the Duguid decision, Plaintiff would no longer need specific
 9   evidence of a number generator to prove the use of an ATDS; if the decision is
10   overturned, Plaintiff will need such evidence. In either event, regardless of the Supreme
11   Court’s decision, Plaintiff must obtain evidence of the dialing system that was actually
12   used to send the allegedly unlawful text messages. The Duguid decision cannot and will
13   not dispose of Plaintiff’s case because she did not predicate her claim on allegations that
14   NRSC’s system merely dialed from a stored list. NRSC is seeking a stay that will only
15   delay necessary and inevitable discovery—it will not suffer hardship in proceeding, aside
16   from the ordinary expenses associated with litigation, which are certain and insufficient to
17   justify postponing this matter for ten months. See Lockyer, 398 F.3d at 1112 (“[B]eing
18   required to defend a suit, without more, does not constitute a ‘clear case of hardship or
19   inequity.’”) Thus, this factor does not favor granting the requested stay.
20          Judicial economy
21          Third, judicial economy would not be served by a stay. Once again, Defendant’s
22   arguments are premised on the mistaken belief that the Duguid decision “could foreclose
23   Whittaker’s claim” or otherwise resolve or moot issues in this case. (Dkt. 13 at 12.) In
24   response to a similar request in All Reverse Mortgage, another TCPA case brought by
25   Plaintiff, this Court found that a stay pending the Supreme Court’s ruling in Duguid would
26   not serve judicial economy:
27
28
                                                  12
           Case 3:20-cv-08150-JJT Document 19 Filed 09/21/20 Page 13 of 15




 1          As the parties explain, the result in Facebook [v. Duguid] is likely to
 2          determine whether Defendant’s systems constituted ATDS.              However,
 3          assuming the Court were to stay the case, once the Supreme Court releases
 4          its decision defining ATDS, Plaintiff still would be entitled to conduct
 5          discovery into Defendant’s systems to determine whether those systems met
 6          the ATDS definition. In fact, Defendant has not pointed to a single discovery
 7          issue that would be eliminated by a Facebook decision favorable to it . . . .
 8          Because discovery issues are not likely to be mooted and resources are not
 9          likely to be spared, considerations of judicial economy do not favor a stay.
10   (Ex. A at 2.) The same holds true here—NRSC cannot credibly suggest that the Duguid
11   decision will moot any discovery issues because: (1) Plaintiff’s allegations are not based
12   solely on the use of a system that dials from a stored list of numbers; and (2) Plaintiff will
13   require discovery into Defendant’s dialing system regardless of what the Supreme Court
14   decides.
15          In short, there is no support for staying this matter until the Supreme Court issues
16   its ruling in Duguid and postponing all proceedings for the next ten months. This is not
17   one of the “rare” instances where a party should be made to stand aside while a pertinent
18   rule of law is decided. Landis, 299 U.S at 255. NRSC is asking that Plaintiff’s case be
19   postponed for nearly a year on the misguided belief that a change in the definition of an
20   ATDS would “preclude” Whittaker’s cause of action. Judicial economy would not be
21   served by postponing this case. Further, given that Plaintiff would likely suffer harm in the
22   form of evidence becoming unavailable if such a stay is granted, and that NRSC will not
23   suffer any harm beside the inevitable cost of litigation, the requested stay is inappropriate.
24   Defendant’s alternative motion should be denied.
25   IV.    CONCLUSION
26          Defendant’s motion should be denied in its entirety. The Supreme Court’s recent
27
28
                                                   13
         Case 3:20-cv-08150-JJT Document 19 Filed 09/21/20 Page 14 of 15




 1   AAPC decision found only the government-debt exemption—not the entire autodialer
 2   ban—to be unconstitutional, and the exception was severable from the TCPA.
 3   Accordingly, telemarketers may still be held liable for TCPA violations that occurred in
 4   the past five years. Further, in regards to NRSC’s alternative request to stay the case, the
 5   Supreme Court’s upcoming review of the ATDS definition in Duguid will not be
 6   dispositive of Plaintiff’s claim, and the Landis factors do not support staying inevitable
 7   discovery and proceedings in this matter for ten months. Accordingly, the Court should
 8   deny the motion, permit the parties to proceed, and award any such relief as it deems
 9   necessary and just.
10
11                                              Respectfully submitted,

12   Dated: September 21, 2020                  BRENDA WHITTAKER, individually and on
                                                behalf of all others similarly situated,
13
14                                              By: /s/ Patrick H. Peluso

15                                              Penny L. Koepke
                                                pkoepke@hoalaw.biz
16                                              Maxwell & Morgan, P.C.
                                                4854 E. Baseline Road, Suite 104
17                                              Mesa, Arizona 85206
                                                Telephone (480) 833-1001
18
                                                Patrick H. Peluso*
19                                              ppeluso@woodrowpeluso.com
                                                Taylor T. Smith*
20                                              tsmith@woodrowpeluso.com
                                                Woodrow & Peluso, LLC
21                                              3900 East Mexico Avenue, Suite 300
                                                Denver, Colorado 80210
22                                              Telephone: (720) 213-0675
                                                Facsimile: (303) 927-0809
23
24                                              Attorneys for Plaintiff and the Class

25                                              * Pro Hac Vice admission to be sought
26
27
28
                                                  14
         Case 3:20-cv-08150-JJT Document 19 Filed 09/21/20 Page 15 of 15




 1                               CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and accurate copy of the above titled
 3   document was served upon counsel of record by filing such papers via the Court’s ECF
 4   system on September 21, 2020.
 5                                                   /s/ Patrick H. Peluso
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                15
